Name: Council Regulation (EEC) No 286/83 of 1 February 1983 on the supply of skimmed-milk powder as food aid to Bolivia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2 . 83 Official Journal of the European Communities No L 33/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 286/83 of 1 February 1983 on the supply of skimmed-milk powder as food aid to Bolivia HAS ADOPTED THIS REGULATION : Article 1 Of the quantity of skimmed-milk powder still avail ­ able under the reserve provided for by Regulation (EEC) No 1038/82, 423 tonnes shall be allocated to Bolivia as food aid . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission ; Whereas Council Regulation (EEC) No 1038/82 of 26 April 1982 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (2) provides for a reserve of 10 990 tonnes of skimmed-milk powder ; whereas certain quantities are still available under this reserve ; Whereas the Community has received from Bolivia a request for food aid in the form of skimmed-milk powder ; whereas that country's needs justify food aid from the Community, Article 2 The transport of the quantity of skimmed-milk powder allocated to Bolivia shall be financed by the Community, including delivery to the place of destina ­ tion 'free at destination '. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1983 . For the Council The President Otto SCHLECHT (') OJ No L 120, 1 . 5 . 1982, p. 1 . V) OJ No L 120, 1 . 5 . 1982, p. 3 .